     Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF KANSAS

KIMBERLY A. LANGDON,                      )
12508 S. Summertree Lane                  )
Olathe, Kansas 66062                      )
                                          )
      Plaintiff,                          )
                                          )
            v.                            )     Case No.
                                          )
VESTCOM NEW CENTURY LLC.,                 )
Serve Registered Agent                    )
CORPORATION SERVICE                       )
COMPANY                                   )
2900 SW WANAMAKER DRIVE                   )
SUITE 204                                 )
TOPEKA, KS 66614                          )
                                          )
      Defendant.                          )

                               COMPLAINT

      Plaintiff Kimberly A. Langdon, for her Complaint against Defendant

Vestcom New Century, LLC, states as follows:

      1.    Plaintiff Kimberly A. Langdon is a female citizen of the State of

Kansas, residing in Olathe, Johnson County, Kansas.

      2.    Defendant Vestcom New Century, LLC, is a corporation organized,

registered to do business in the state of Arkansas which is operating as a

foreign corporation in good standing in the state of Kansas who may be served

through its registered agent at the above address.




                                      1
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 2 of 8




      3.      This case arises under Title VII of the Civil Rights Act, as

amended, 42 U.S.C. §2000e, et seq., (Title VII), making jurisdiction proper in

this court.

      4.      Venue is proper within this district under 28 U.S.C. § 1391(a) in

that the employment practices hereinafter alleged to be unlawful were

committed in this judicial district.

      5.      Plaintiff was subjected to sexual harassment, sex discrimination

and retaliation in violation of Title VII, 42 U.S.C. § 2000e-2, by Defendant.

      6.      At all times relevant to this action, Defendant has employed fifteen

or more employees and is therefore an employer as defined in Title VII, 42

U.S.C. § 2000e(b).

      7.      On February 25, 2021, Plaintiff filed a charge of discrimination

with the Equal Employment Opportunity Commission (EEOC) and within 180

days of the unlawful employment practices complained of herein.

      8.      Plaintiff received a Notice of Right to Sue, dated May 18, 2021,

from the EEOC and this Complaint is filed within 90 days of receipt of that

letter.

                     COUNT I – SEXUAL HARASSMENT

      9.      Plaintiff incorporates preceding paragraphs as if fully set forth

herein.



                                         2
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 3 of 8




      10.   Plaintiff was employed by Defendant from August 2020

until she was terminated on December 22, 2020. Plaintiff performed her job to

the best of her ability and satisfactorily met the legitimate job expectations of

her employer.

      11.    During her employment, Plaintiff was subjected to repeated

inappropriate sexual comments, and abusive behavior based on gender, by

behavior by her male supervisor. This conduct was ongoing and severe and

pervasive and included unwanted, inappropriate and unwelcome sexual

comments.

      12.   This included the following conduct:

         • He made comments about her “pretty” hair;

         • He made comments about how “hot” she was;

         • He repeatedly talked about the size of her breasts and made crude

            comments about them;

         • He held a “nuts for sale” sign near his crotch;

         • He started at plaintiff’s breasts and claimed they were a

            distraction; and

         • He made comments about his own genitals and wanting to make

            them bigger.

      13.   But for Plaintiff gender, she would not have been subjected to the

sexual harassment described herein.

                                       3
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 4 of 8




      14.    The sexual harassment described in this Complaint was severe,

pervasive, unwelcome, and affected the terms, conditions, and privileges of

Plaintiff's employment and constituted an unreasonable interference with

Plaintiff's work in violation of Title VII.

      15.    Plaintiff complained about the sexual harassment to a supervisor

and to Human Resources, but Defendant failed to take appropriate remedial

action to stop the unlawful conduct.

      16.    Defendant failed to prevent sexual harassment in the workplace.

      17.    Defendant terminated plaintiff’ employment on December 22,

2020, shortly after she reported harassment, because of her gender and in

retaliation for the complaints of sexual harassment.

      18.    As a direct and proximate result of the unlawful practices of

defendant, Plaintiff has sustained damages in the form of lost salary,

emotional pain, suffering, inconvenience, loss of enjoyment of life and mental

anguish.

      19.    The emotional distress caused by defendant’s failure to prevent

and remedy the sexual harassment has caused plaintiff emotional distress that

continues today.

      20.    Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive



                                         4
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 5 of 8




damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.      For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.      For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.      For an award of reasonable costs and attorney's fees; and

      d.      For such equitable and other relief as the Court deems just and

necessary.

                     COUNT II – SEX DISCRIMINATION

      21.     Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      22.     Plaintiff’s sex, female, was a determining factor in the termination

decision.

      23.     Similarly situated male employees with similar allegations of

misconduct were not investigated or disciplined as was plaintiff and were not

terminated.

      24.     Defendant’s stated reasons for the termination were pretextual.

                                         5
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 6 of 8




Plaintiff was accused of misconduct that was untrue.

      25.    But for her sex she would not have been terminated.

      26.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      27.    Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                        COUNT III – RETALIATION

                                        6
      Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 7 of 8




      28.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      29.    Plaintiff complained about sex harassment and sex discrimination

to her supervisor and to Human Resources.

      30.    Plaintiff was terminated shortly after her complaints of sex

harassment – five days.

      31.    Plaintiff’s   complaints   were   a   determining   factor   in   the

termination; but for her complaints, she would not have been terminated.

      32.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      33.    Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:




                                         7
     Case 2:21-cv-02275-DDC-JPO Document 1 Filed 06/17/21 Page 8 of 8




      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                           JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable.

                  DESIGNATION OF PLACE OF TRIAL

      Plaintiff requests that the trial of this case be held in Kansas City,

Kansas.


                                     THORNBERRY BROWN, LLC



                               By:   /s/ Stephen C. Thornberry
                                     Randall W. Brown            KS# 17905
                                     randy@thornberrybrown.com
                                     Stephen C. Thornberry       KS# 17494
                                     steve@thornberrybrown.com
                                     4550 Main Street, Suite 205
                                     Kansas City, Missouri 64111
                                     (816) 531-8383 telephone
                                     (816) 531-8385 facsimile
                                     ATTORNEYS FOR PLAINTIFF
                                        8
